Exhibit 8.1 SUBSIDIARIES OF GLOBAL SOURCES LTD. (as of April 30, 2010) Name Jurisdiction of Organization 1.2B HK Limited Hong Kong 2.A.S. Mediaconsult Limited Republic of Cyprus 3.ASM Business Services Limited Cayman Islands 4.China Magic Sourcing Limited Hong Kong 5.China Media Advertising, Inc. Liberia 6.China Sourcing Fairs (SA) Pte Ltd. Singapore 7.China Sourcing Fairs (SG) Limited Hong Kong 8.China Sourcing Fairs FZ-LLC Dubai, United Arab Emirates 9.China Sourcing Fairs Limited British Virgin Islands 10.Earldom Limited British Virgin Islands 11.E-Commerce International Ltd. Bermuda 12.eMedia Asia Ltd. Barbados 13.eMedia South China Limited Hong Kong 14.Equitable Accounting Services Limited Hong Kong 15.Event Marketing Services Limited Hong Kong 16.Export Media Ltd. British Virgin Islands 1 17.Fertile Valley Pte. Ltd Singapore 18.Floro Company Limited Hong Kong 19.Fortune Valley Ltd Mauritius 20.Global Alliance Investment Holdings Limited British Virgin Islands 21.Global City Properties Limited British Virgin Islands 22.Global Exhibitions (Singapore) Pte. Ltd. Singapore 23.Global Silver Ocean (Shanghai) Limited British Virgin Islands 24.Global Sources Advertising ( Shenzhen) Co., Ltd. People’s Republic of China 25.Global Sources Auctions Ltd. Cayman Islands 26.Global Sources Direct (HK) Limited Hong Kong 27.Global Sources Direct (Shenzhen) Co., Ltd. People’s Republic of China 28.Global Sources Direct Limited British Virgin Islands 29.Global Sources Exhibition Co., Ltd. Taiwan 30.Global Sources Exhibition (Shanghai) Co., Ltd. People’s Republic of China 31.Global Sources Investment Holdings Limited British Virgin Islands 32.Global Sources Limited Hong Kong 33.Global Sources Properties (Shenzhen) Co., Ltd. People’s Republic of China 34.Global Sources Properties Consultant (Shanghai) Co., Ltd. People’s Republic of China 2 35.Global Sources Properties Limited Hong Kong 36.Global Sources Research Foundation Limited British Virgin Islands 37.Global Sources Technologies Ltd. Bermuda 38.Global Sources USA, Inc. USA – Delaware 39.Hillcrest Services Limited British Virgin Islands 40.Japan Publishing Limited Japan 41.Lazenby Services Limited British Virgin Islands 42.Magic Exhibitions Hong Kong Limited Hong Kong 43.Magic Sourcing Hong Kong Limited Hong Kong 44.Media Advertising Ltd. Cayman Islands 45.Media Data Systems Pte. Ltd Singapore 46.Pine Grove B.V. Netherlands 47.Publishers Representatives Limited Hong Kong 48.Shenzhen Herong UBM Exhibition Co., Ltd. People’s Republic of China 49.Steady Access Resources Limited British Virgin Islands 50.Targeted Marketing Promotions Corp. Liberia 51.Trade Magazine Productions Limited Hong Kong 52.Trade Management Software Limited Cayman Islands 3 53.Trade Media Holdings Limited Cayman Islands 54.Trade Media Limited Cayman Islands 55.Trade Media Marketing Service Limited Hong Kong 56.Trade Point Hong Kong Limited Hong Kong 57.World Executive’s Digest Limited Cayman Islands 4
